Citation Nr: 0917706	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  06-17 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the upper extremities, to include as secondary to diabetes 
mellitus, Type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1967 to 
April 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The Board notes that the Veteran requested a Board hearing in 
his substantive appeal.  The Veteran was scheduled for a 
Board videoconference hearing in April 2008, however, that 
request was withdrawn by the Veteran in March 2008.   


FINDING OF FACT

The Veteran's claimed neuropathy of the upper extremities did 
not manifest in service, or for many years thereafter, and is 
not caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

Claimed neuropathy of the upper extremities was not incurred 
during active service, may not be presumed to have been 
incurred in service and is not secondary to a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for peripheral 
neuropathy of the upper extremities, to include as secondary 
to service-connected diabetes mellitus, Type II.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. When a 
chronic disease identity is established in service, then a 
showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).  Where a veteran served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and peripheral neuropathy becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service. See 38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. See 38 C.F.R. § 3.303(d).

In addition, service connection may be granted on a secondary 
basis for a disability which is proximately due to or the 
result of a service-connected disability.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service 
connection is established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board also notes that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  See 
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307. However, peripheral 
neuropathy is not on the list of presumptive disorders.  See 
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 
3.309.

Although the list of presumptive disorders includes "acute 
and subacute peripheral neuropathy," Note 2 to 38 C.F.R. § 
3.309(e) states that the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  Here, that 
is not the case. As discussed below, the veteran's service 
treatment records do not document any complaints, treatment, 
or diagnosis of any type of peripheral neuropathy during 
service.  Further, there is no evidence showing that acute or 
subacute peripheral neuropathy was present within two years 
following the veteran's period of active service.

Although the veteran's claimed condition is not among the 
presumptive disorders as per 38 C.F.R. § 3.309(e), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has determined that an appellant is not precluded 
from establishing service connection with proof of actual, 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

Service treatment records (STRs) show that the Veteran 
complained of and received treatment for pain and swelling in 
his right hand.  A physical examination for a physical 
evaluation board review found the Veteran to be within normal 
limits with the exception of the back and lower extremities.  
He was diagnosed with Grade II spondylolysis, L5-S1, and was 
discharged from service.

Private medical records marked the Veteran's neurologic 
senses as "grossly intact" in March 2003, June 2003, 
February 2004, April 2004, October, 2004, November 2004, and 
January 2005.  A letter from a private physician dated in 
December 2004 stated that the Veteran had neuropathy from 
diabetes mellitus and lumbar disc disease.  The affected 
extremities were not identified.    

In March 2005 the Veteran was accorded a compensation and 
pension (C&P) diabetes mellitus examination.  During the 
examination the Veteran reported symptoms of paresthesias in 
the bilateral hands for about 10 years prior to the 
examination.  Bilateral upper extremity neurologic 
examination found no motor loss, no sensory loss, Babinski 
sign was negative, Romberg's sign was negative, and cranial 
nerve functions were normal.  Deep tendon reflexes were 2+ 
for triceps, biceps, and brachioradialis.  The Veteran was 
diagnosed with bilateral lumbosacral radiculopathy.  The 
examiner found that it was not a complication of diabetes 
mellitus citing the Veteran's L5-S1 herniated disc.  

In March 2005 the Veteran was accorded a C&P peripheral 
nerves examination.  Examination did not reveal paresthesias 
in the bilateral upper extremities.  There was no motor 
function impairment in the upper extremities and muscle 
strength was 5 in the right and left upper extremities.  
Sensory examination found vibration, pain, light touch, and 
position sense normal in the right and left upper 
extremities.  There was no abnormal muscle tone or bulk, 
tremors, tics, or abnormal movements.  Diagnosis was 
bilateral lumbosacral radiculopathy.  The examiner also 
opined that the Veteran's hand pain is aggravated with neck 
movement, also neuropathic in nature, which started about 10 
years ago.  The examiner also opined as follows, "I do not 
think any of his pain/neuropathy is attributable to 
diabetes."

Also in March 2005, the Veteran underwent private 
electromyography/ NCV testing.  There was a prolonged distal 
latency and mild amplitude drop in the upper extremities with 
respect to the median nerve.  The ulnar nerve response was 
within normal limits.  The EMG report noted increased 
polyphasics in distal peroneal innervated muscles in both 
lower extremities, in the biceps, deltoids and APB's 
bilaterally as well as in cervical paraspinals at C5, C6 and 
LS paraspinals at L5.  The conclusion was L5 radiculopathy at 
L5, S1 with peroneal nerve dysfunction, sensory neuropathy in 
the lower extremities, mild carpal tunnel syndrome and 
cervical radiculopathy, C5, C6 level.  

During a March 2005 agent orange examination, it was noted 
that the Veteran complained of neck pain and parasthesias of 
the upper extremities.  The veteran denied any sensory 
changes or motor weakness.  On neurological examination it 
was noted that he had DTR 2+ in the upper extremities.  The 
results of the private EMG were noted.  The impression was 
history of agent orange exposure, has attributable DM type 
II, peripheral neuropathy.  The affected extremities were not 
set out nor did the examiner provide any factual findings to 
support a diagnosis of peripheral neuropathy with respect to 
the upper extremities.  

The evidence does not show that the Veteran has peripheral 
neuropathy of the upper extremities.  EMG/NCV testing 
revealed the presence of carpal tunnel syndrome and cervical 
radiculopathy but not peripheral neuropathy.  To the extent 
that there are diagnoses of neuropathy of unspecified 
extremities, the Board finds those reports are outweighed by 
the VA peripheral nerves examination and the private nerve 
testing which did not find evidence of peripheral neuropathy.  
The Board notes that even if the Veteran has the claimed 
disorder, there is an absence of complaints or treatment for 
any nerve disorder during service or within the year 
thereafter and the nearly 34 year period following discharge 
until the Veteran complained of neurological symptoms.  This 
significant lapse of time is highly probative evidence 
against the Veteran's claim of a nexus between a current 
peripheral neuropathy of the upper extremities disorder and 
active military service.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (the United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim).  

The record also contains no competent medical evidence that 
attributes the Veteran's current upper extremities disorders 
to service.  The Veteran reported during the March 2005 C&P 
that his bilateral hand condition started 10 years prior.  
While the Veteran is competent to testify as to in-service 
experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Further, it must be 
shown that the present disability is the same disease or 
injury, or the result of disease or injury incurred in 
military service.  Rabideau, 2 Vet. App. 141.  Although the 
Veteran's report of a right hand injury was noted in service 
the competent evidence does not show that a current disorder 
of the upper extremities disorder is a continuation of the 
right hand injury he had in service.  Accordingly, service 
connection for claimed peripheral neuropathy of the upper 
extremities on a direct basis must be denied.  

In the alternative, the Veteran argued that his service-
connected diabetes mellitus caused his peripheral neuropathy 
of the upper extremities.  The Veteran's lay opinions of 
etiology and incurrence are not entitled to any probative 
value as he is not shown to be competent to diagnose medical 
conditions and provide etiological opinions.  The VA examiner 
in March 2005 provided an opinion following an examination of 
the Veteran that his hand pain is aggravated by a nonservice-
connected neuropathic neck condition.  Although it is unclear 
whether the examiner had the claims folder for review, the 
Board finds that another examination is not warranted as 
there is no evidence of record indicating that he has 
peripheral neuropathy (or other condition) of the upper 
extremities that may be linked either to service or to a 
service-connected disability.  Accordingly, the preponderance 
of the evidence is against service connection for peripheral 
neuropathy of the upper extremities on a secondary basis.  
There is no medical evidence showing that peripheral 
neuropathy of the upper extremities is related to, due to, or 
aggravated by the service-connected diabetes mellitus.  
Instead the medical evidence shows that he has carpal tunnel 
syndrome and cervical radiculopathy at the C5, C6 level and 
there is no evidence showing that either of these conditions 
may be related to service or a service-connected disability. 

In short, the record contains no competent probative evidence 
that links claimed peripheral neuropathy of the upper 
extremities to service or to any service-connected 
disability.  Accordingly, service connection for peripheral 
neuropathy of the upper extremities must be denied. 38 C.F.R. 
§§ 3.303, 3.310.

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which 
informs the veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  Any error in VCAA notification should be presumed 
prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

A letter from the RO dated in January 2005 apprised the 
Veteran of the information and evidence necessary to 
establish his claim for service connection.  He was also 
advised of the evidence that VA would seek to provide and of 
the information and evidence that he was expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  Although the Veteran 
was not informed of how VA establishes disability ratings and 
effective dates in accordance with Dingess/Hartman, service 
connection is being denied and no disability rating or 
effective date will be assigned, so there is no possibility 
of any prejudice to the Veteran.  The Board thus finds that 
the Veteran was provided adequate notice in accordance with 
38 U.S.C.A §§ 5103, 5103A with regard to his claims for 
service connection.  

Regarding the duty to assist, STRs, private medical records, 
and VA treatment records have been obtained and associated 
with the claims file.  There is no indication that the 
Veteran has provided information to the RO about relevant 
records that are outstanding, accordingly, the Board finds 
that there is no duty to assist in that regard that is unmet.  
In addition, the Veteran has been accorded multiple C&P 
examinations, the reports of which are of record.  Any 
deficiencies in the conduct of those examinations is harmless 
as there is no competent evidence indicating that the Veteran 
may have an upper extremity neurological condition that may 
be related to service decades earlier or to a service-
connected disability.  Accordingly, an additional examination 
or opinion is not warranted.  The Board is satisfied that VA 
has sufficiently discharged its duty in this matter.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


ORDER

Service connection for peripheral neuropathy of the upper 
extremities, to include as secondary to diabetes mellitus, 
Type II is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


